DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendments filed 11/25/2022 have been entered. The amendments canceled claim 14 and added new claims 21 and 22. Consequently, claims 1-13 and 15-22 are pending in the application.

Response to Remarks
The remarks filed 11/25/2022 have been fully considered.
Applicant argues regarding the rejection of claim 6 under the written description requirement of 35 U.S.C. § 112(a) that “in Applicant's Example section, paragraph [0079] states one implementation of the disclosure includes an implementation wherein the diameter of the blade is larger than the diameter of the paddle wheel. Thus, there is literal support for that claim element. In addition, at least FIGS. 15 and 16, as another example, show a circular blade assembly (see for example items 1502 and 1602) having a diameter larger than that of the accompanying paddle wheel (see for example items 1504 and 1604).”
In response, this argument is not persuasive. Said rejection states “the claim recites in part, ‘the diameter of the blade is larger than the diameter of the paddle wheel’. However, intervening claim 4 requires that the paddle wheel has a groove in which the blade is disposed. There appears to be no support in the specification or drawings for an embodiment wherein the paddle wheel has a groove for receiving the blade [as claim 4 requires] while simultaneously the diameter of the blade is larger than the diameter of the paddle wheel [as claim 6 requires].” In other words, there appears to be no support for the combination of claims 4 and 6. Note that ¶ [0079] of the specification only provides support for claim 6, not said combination. And for completeness of the record, let it be known that examiner disagrees with applicant’s assertion that figs. 15 and 16 show a blade having a larger diameter than the paddle wheel. Indeed, there is absolutely nothing in figs. 15 or 16 that indicates such.
Applicant argues regarding the rejections of claims 3, 16-17 and 20 under 35 U.S.C. § 112(b) that “Previous PTAB decisions have found use of the term "substantially" as a modifier definite, even in contexts where the term is not necessarily used in the specification (see, e.g., Ex parte Ogura, Appeal No. 2014-009489 (March 21, 2017). Within Applicant's specification detail is given to describe parts of the disclosure that are meant to be "substantially normal" with respect to one another.” And “One of ordinary skill in the art would recognize that due to the motion of the drive assembly, and any potential imprecisions relating to manufacturing and manufacturing tolerances, the paddle wheel may not remain precisely normal throughout use. Thus, the term "substantially normal" is definite as described in the specification”.
In response, the argument is not persuasive. In Ex parte Ogura, the claimed phrase at issue was “substantially perpendicularly”, and the term substantially was not used in the specification. Thus, the PTAB was able to draw the conclusion that in light of the specification it was clear that ‘wholly perpendicularly’ was intended to be included in the claimed phrase. In the instant application, the fact that applicant’s specification uses the term “substantially” as a modifier is one of the reasons the claim limitations are indefinite. Note that Merriam-Webster defines substantially as “being largely but not wholly that which is specified” (emphasis added) (see https://www.merriam-webster.com/dictionary/substantially). However, generally, when applicant’s use the term substantially, “wholly that which is specified” is intended to be included. Said rejection of claim 17 reads, “it is unclear what is meant by ‘substantially parallel’ since the metes and bounds of substantially have not been set forth. For example, it cannot be determined if the phrase includes ‘parallel’, or just some indefinite range close to but not including parallel.” Therefore, it is unclear in light of the specification if the phrase “substantially parallel” is intended to include wholly parallel. This same reasoning also applies to said rejections of claims 3, 16 and 20. As an aside, the skilled artisan understands “substantially” to be a broad term that encompasses much more than “potential imprecisions relating to manufacturing and manufacturing tolerances” and the specification does not define any ranges of tolerance for the claimed features.
Applicant argues regarding the interpretations under 35 U.S.C. § 112(f) that “Applicant's terms are not intended to invoke 35 U.S.C. § 112(f) and each term used within Applicant's claims refers to a specific component with specified structure within Applicant's specification”.
In response, the limitations of issue use a nonce term that is not preceded by a structural modifier and that is coupled to functional language. Until that is not true, the limitations will be interpreted under 35 U.S.C. § 112(f) as they should be. The fact that the terms refer to a specific component with specified structure within the specification is a reason the limitations are able to be interpreted under 35 U.S.C. § 112(f), if they were not specified then the limitations would be indefinite. If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Applicant’s amendments to claim 1 are sufficient to overcome the rejections under 35 U.S.C. §§ 102 and 103 in view of Kolar, Rupp-142, and Rupp-212. Accordingly, the prior art rejections have been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the spokes comprising a channel (clm. 2), the groove of the paddle wheel for receiving the blade (clms. 4, 16), the notches of the blade (clm. 5), paddles that spin within an interior space of the blade (clm. 7), the lid magnet and the ice receptacle magnet (clm. 11), the magnet attached to an interior space of the base housing (clm. 12), the venting channel disposed in a wall of the ice conditioning housing (clm. 13), the opening of the paddle wheel and a paddle wheel that spins while the blade remains stationary (clm. 16), and the opening of the ice breaking mechanism (clm. 20), all must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1400” and “1700” (see figs. 14, 17) are both used to denote the same part. Further, “1500” and “1600” have both been used to designate the same blade assembly, “1502” and “1602” designate the same blade, “1503” and “1603” designate the same holes, “1504” and “1604” designate the same paddle wheel, and “1506” and “1606” designate the same paddles (see figs. 15-16). Note that ¶ [0022] of the originally filed specification states “FIGS. 15-16 illustrate a perspective view of a rotating blade assembly of an embodiment of a device for producing a shaved ice confection”.
Note that any changes to references characters in the drawings requires corresponding changes in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 11/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.
The added material which is not supported by the original disclosure is the content of newly added ¶ [0022.1] and the amended language in ¶¶ [0022], [0068], [0069]). The amendments make a new embodiment of a blade out of fig. 16. However, it is clear from original ¶ [0022] which states “FIGS. 15-16 illustrate a perspective view of a rotating blade assembly of an embodiment of a device for producing a shaved ice confection” that figs. 15-16 are intended to be the same embodiment. The amendments to the drawings and specification attempt to make the circular line in fig. 15 a “base 1510”. However, there is no indication from the original drawings or specification that the circular line in fig. 15 is intended to be anything other than just that, a circular line, as it is not mentioned in the original specification and is unlabeled in the original fig. 15. Since figs. 15-16 were considered to be the same embodiment in the original specification, it seems most likely that the circular line was originally intended to be, for example, a line of rotation produced by the outermost edges of the paddles during rotation, indicating that all of the paddles are the same length. Applicant is required to cancel the new matter in reply to this Office Action.
Examiner notes that applicant cannot rely on the fact that figs. 15-16 have differing reference characters for the same parts and were each described in a separate paragraph ([0068], [0069]) in the specification as rationale to support that they were originally intended to be separate embodiments since applicant has conceded, by way of amendments to the drawings, that figs. 14 and 17 illustrate the same embodiment and both of figs. 14 and 17 are also described in separate paragraphs ([0066], [0070]) in the original specification, the paragraphs being identical with the exception of the reference characters, and the original figs. 14 and 17 also have differing reference characters for the same parts, just like figs. 15-16.

Claim Objections
Claim 2 is objected to because the phrase “for each” in the third to last line would be in better form if rewritten as ‘of each’. Appropriate correction for the above list of issues is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not to be interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites a function without reciting sufficient structure, material or acts to entirely perform the recited function (emphasis added).
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“control mechanism for activating” (clm. 15); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “for activating”, and the term mechanism is not preceded by a structural modifier
“ice breaking mechanism for breaking ice” (clm. 19); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “for breaking ice”, and the term mechanism is not preceded by a structural modifier
Because these limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-13 and 15-22 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement; any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim. The claim(s) contain(s) subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1: the claim reads on an embodiment wherein the first and second ice conditioning portions can be engaged with the base housing at the same time. However, applicant has not provided any direction or working examples that would enable the skilled artisan to make and use the claimed invention. And based on the state of the prior art, as exemplified by the prior art of record, such an embodiment would not have been predictable to one of ordinary skill in the art. Therefore, the disclosure is not an enabling disclosure for the claimed subject matter and it would require undue experimentation to make and use the claimed invention.
Claim 6 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Regarding claim 6: the claim recites in part, “the diameter of the blade is larger than the diameter of the paddle wheel”. However, intervening claim 4 requires that the paddle wheel has a groove in which the blade is disposed. There appears to be no support in the specification or drawings for an embodiment wherein the paddle wheel has a groove for receiving the blade while simultaneously the diameter of the blade is larger than the diameter of the paddle wheel. Therefore, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 16-17 and 20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 3: it is unclear what is meant by “substantially normal” since the metes and bounds of substantially have not been set forth. For example, it cannot be determined if the phrase includes ‘normal’, or just some indefinite range close to but not including normal. It is being interpreted to include normal.
	Regarding claim 16: it is unclear if the “blade formed into a substantially circular orientation” in the third from last line is the same as or additional to the “circular blade” in the fourth from last line. It is being interpreted to be the same.
	Further, it is unclear what is meant by “substantially circular” since the metes and bounds of substantially have not been set forth. For example, it cannot be determined if the phrase includes ‘circular’, or just some indefinite range close to but not including circular. It is being interpreted to include circular.
	Regarding claim 17: it is unclear what is meant by “substantially parallel” since the metes and bounds of substantially have not been set forth. For example, it cannot be determined if the phrase includes ‘parallel’, or just some indefinite range close to but not including parallel. It is being interpreted to include parallel.
	Regarding claim 20: it is unclear what is meant by “substantially flat” since the metes and bounds of substantially have not been set forth. For example, it cannot be determined if the phrase includes ‘flat’, or just some indefinite range close to but not including flat. It is being interpreted to include flat.
_________________________________________
Examiner notes that no art has been applied to the claims; applicant is required to clarify the claims in compliance with 35 U.S.C. § 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725